Exhibit THE CLOROX COMPANY ECONOMIC PROFIT Dollars in millions FY10 FY09 FY08 FY07 Earnings from continuing operations before income taxes $ 925 $ 811 $ 693 $ 743 Non-cash restructuring-related and asset impairment costs(1) 4 10 48 4 Interest expense(2) 139 161 168 113 Earnings from continuing operations before income taxes, non-cash restructuring-related and asset impairment costs, and interest expense $ 1,068 $ 982 $ 909 $ 860 Adjusted after tax profit(3) $ 697 $ 650 $ 604 $ 574 Average capital employed(1),(4) 2,928 3,045 2,680 2,165 Capital charge(5) 264 274 241 195 Economic profit (Adjusted after tax profit less capital charge) 433 376 363 379 (1) Non-cash restructuring-related and asset impairment costs are added back to earnings and adjusted capital employed to more closely reflect cash earnings and the total capital investment used to generate those earnings. (2) Interest expense is added back to earnings because it is included as a component of the capital charge. (3) Adjusted after tax profit represents earnings from continuing operations before income taxes, non-cash restructuring-related and asset impairment costs, and interest expense, after tax. The tax rate applied is the effective tax rate on continuing operations which was 34.8%, 33.8%, 33.6% and 33.2% in fiscal years 2010, 2009, 2008 and 2007, respectively. (4) Total capital employed represents total assets less non-interest bearing liabilities. Adjusted capital employed represents total capital employed adjusted to add back current year non-cash restructuring-related and asset impairment costs. Average capital employed represents a two-point average of adjusted capital employed for the current year and total capital employed for the prior year, based on year-end balances. See below for details of the average capital employed calculation: FY10 FY09 FY08 FY07 FY06 Total assets $ 4,555 $ 4,576 $ 4,712 $ 3,621 $ 3,563 Less: Accounts payable 410 381 418 329 329 Accrued liabilities 492 472 440 547 516 Income taxes payable 74 86 52 17 19 Other liabilities 677 640 632 516 547 Deferred income taxes 24 23 65 5 34 Non-interest bearing liabilities 1,677 1,602 1,607 1,414 1,445 Total capital employed 2,878 2,974 3,105 2,207 $ 2,118 Non-cash restructuring and asset impairment costs 4 10 48 4 Adjusted capital employed $ 2,882 $ 2,984 $ 3,153 $ 2,211 Average capital employed $ 2,928 $ 3,045 $ 2,680 $ 2,165 (5) Capital charge represents average capital employed multiplied by the weighted-average cost of capital. The nominal weighted-average cost of capital used to calculate the capital charge was 9% for all fiscal years presented.
